Allen, J.
By St. 1883, c. 223, § 13, suits in equity may be brought in any county where a transitory personal action between the same parties might be brought. The defendant contends that a bill to redeem land from a mortgage does not come within this provision, and that it can only be brought in the county where the land lies. But such bill is clearly a suit in equity within the meaning of the statute. This is shown conclusively by the form enacted with the statute.
The interest and title of the plaintiff are sufficiently set forth in the bill, which in this respect follows the form enacted with the statute as closely as possible.
The averment of the defendant’s possession is also sufficient.
The plaintiff as administrator of Munnigle’s estate is accountable to Tripp as well as to the defendant, and for this reason the further objections of the defendant will not avail.

Decree affirmed.